NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DONALD P. BERNAICHE,                     )
                                         )
              Appellant,                 )
                                         )
v.                                       )          Case No. 2D18-1847
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 10, 2019

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Charles Sniffen,
Judge.

Donald P. Bernaiche, pro se.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and MORRIS and SMITH, JJ., Concur.